 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11   EMMANUEL SALGADO, GAEL GROB,                    )   Case No.: 1:17-cv-0339 JLT
     DAVID GARCIA, and ANDRE WONG                    )
12   behalf of themselves and all other similarly    )   ORDER TO SAHAG MAJARIAN II, TO SHOW
     situated,                                       )   CAUSE WHY SANCTIONS SHOULD NOT BE
13                                                   )
                    Plaintiffs,                      )   IMPOSED FOR FAILURE TO SEEK ADMISSION
14          v.                                       )   TO THIS COURT
                                                     )
15   T-MOBILE USA, INC., et al.,                     )
                                                     )
16                                                   )
                    Defendant.                       )
17
18          Emmanuel Salgado, Gael Grob, David Garcia, and Andre Wong assert T-Mobile USA is liable

19   for violations of wage and hour laws and seek to prosecute this action on behalf of themselves and all

20   other similarly situated employees of T-Mobile. Following the filing of the First Amended Complaint,

21   (Doc. 50), the Clerk of Court noticed several attorneys for the newly identified plaintiffs were not

22   admitted to practice in this Court. Therefore, the Clerk issued a notice directing counsel to submit a

23   petition to practice in the Eastern District on November 25, 2019. (Doc. 52) Nevertheless, to date,

24   Sahag Majarian II, counsel for plaintiff David Garcia, has not been admitted.

25   ///

26   ///

27   ///

28   ///

                                                         1
 1          Accordingly, the Court ORDERS: No later than December 29, 2019 counsel for David

 2   Garcia, Sahag Majarian II, SHALL show cause in writing why he should not be sanctioned for failing

 3   to seek admission to this Court. Alternatively, within this same time frame, he may seek to withdraw as

 4   counsel of record or may seek to be admitted to this Court.

 5
 6   IT IS SO ORDERED.

 7      Dated:     December 6, 2019                           /s/ Jennifer L. Thurston
 8                                                    UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
